DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Group I (claims 20-26, 39-40) in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that examination of Group I will necessarily lead to the identification of references material to the examination of unelected Group II due, in part, to the subject matter recited in independent claim 20 and its dependent claims.  This is not found persuasive because it remains that the combination as claimed does not require the particulars of the subcombination as claimed because the claimed memory of claim 20 is not required by the fluid heating system of claims 27-38. The subcombination has separate utility such as a controller for a tankless heating system. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-36, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21, 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughan (US 1555338).
Vaughan discloses generally: 
A  fluid heating system, comprising: a fluid heating device (tankless water heater 27) having a first heating element 28, a liquid storage device (tank water heater 11) having a second heating element 15 wherein based on designed “set point temperature” and an indicated temperature of the water within the tank water heater by a thermostat device 16, control element 33 acts to energize either heating element 15 or heating element 28 separately to heat water within the system. 

    PNG
    media_image1.png
    743
    916
    media_image1.png
    Greyscale

It is noted that Applicant discloses, but does not claim an electronic control  including processors and memory comprising the controller.
Specifically, Vaughan discloses in reference to claim: 

20. A controller (control system as a whole) for a fluid heating system, the controller comprising: 
one or more (mechanical) processors 33/39/16; 
and (mechanical) memory 33/39/16 having instructions stored thereon (by virtue of mechanical relationships) that, when executed by the one or more processors, cause the controller (control system as a whole) to: 
receive a set point temperature (terminal strip 16 is adjusted or manufactured for a “set point temperature”—i.e. receives a set point temperature at which the heating element is energized, and a cut off temperature at which the heating element is de-energized); 
receive, from a temperature sensor (terminal 16 acts to “sense” temperature of the water in tank 11 by physically reacting to temperature of the tank which is indicative of the water temperature), temperature data (physical response of thermostat terminal 16) indicative of a fluid temperature at a location proximate (near) an inlet 14 fluidly connected to a fluid heating device 27 (the deformation of terminal 16 is indicative of fluid temperature); 
determine (the physical state and position of terminal 16 and switch 39 and control means 33) which is based at least in part on the (manufactured) set point temperature and the temperature data (physical response of terminal 16), that power should be supplied to one of a first heating element 15 of a liquid storage device or a second heating element 28 of the fluid heating device; and 
cause power to be supplied to the first heating element (via power lines 21, 22) of the liquid storage device or the second heating element of the fluid heating device.

21. (Previously Presented) The controller of Claim 20, wherein the fluid heating device 27 comprises a tankless water heater.


39. (New) The controller of claim 20, wherein the fluid heating system comprises: 
a liquid storage device comprising a liquid storage tank 11 and the first heating element 15; and 
a fluid heating device  comprising a fluid heating chamber 27 and the second heating element 28.

40. (New) The controller of claim 39, wherein the fluid heating system further comprises: 
a first pipe 13 fluidly connecting an inlet of the liquid storage device to a fluid source; and a second pipe 14 fluidly connecting an outlet of the liquid storage device 11 to an inlet of the fluid heating device 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 20-21, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan (US 1555338) in view of Lutz, II (US 2015/0345826A1) and/or Krause et al. (US 5626287) and/or Kemp (US 2004/0041034A1).
	Vaughan discloses generally: 
A  fluid heating system, comprising: a fluid heating device (tankless water heater 27) having a first heating element 28, a liquid storage device (tank water heater 11) having a second heating element 15 wherein based on designed “set point temperature” and an indicated temperature of the water within the tank water heater by a thermostat device 16, control element 33 acts to energize either heating element 15 or heating element 28 separately to heat water within the system. 

    PNG
    media_image1.png
    743
    916
    media_image1.png
    Greyscale

Specifically, Vaughan discloses in reference to claim: 

20. A controller (control system as a whole) for a fluid heating system, the controller comprising: 
one or more (mechanical) processors; 
and (mechanical) memory having instructions stored thereon (by virtue of mechanical relationships) that, when executed by the one or more processors, cause the controller (control system as a whole) to: 
receive a set point temperature (terminal strip 16 is adjusted for a “set point temperature”—i.e. receives a set point temperature at which the heating element is energized, and a cut off temperature at which the heating element is de-energized); 
receive, from a temperature sensor (terminal 16 acts “sense” temperature by physically reacting to temperature), temperature data (physical response of thermostat terminal 16) indicative of a fluid temperature at a location proximate (near) an inlet 14 of a fluid heating device 27 (the deformation of terminal 16 is indicative of fluid temperature); 
determine (the physical state of terminal 16 and switch 39 and control means 33), based at least in part on the set point temperature and the temperature data, that power should be supplied to one of a first heating element of a liquid storage device or a second heating element of the fluid heating device; and 
cause power to be supplied to the first heating element (via power lines 21, 22) of the liquid storage device or the second heating element of the fluid heating device.
	Vaughan discloses a mechanical control means as delineated above.  It is noted that Applicant discloses, but does not claim a electronic processors and memory comprising the controller.   The use of electronic processors and memory as a substitute for mechanical controls is well known in the art of electric heating since the time of the Vaughan invention. As evidence, Lutz discloses a water heating device including :

[Component system 104 includes fluid flow sensors, fluid temperature sensors, heating
element(s) 140, heating element controls, and various other components (e.g., flow
valves in the conduits, solid state switching devices, triacs, etc.). ] 
[According to an exemplary embodiment, the control system 102 is
communicatively coupled to the flow sensor 115, inlet temperature sensor 160,
outlet temperature sensor 162, and one or more components in component system
104. The flow sensor 115 detects the flow rate of the incoming fluid and
communicates the detected flow rate to the control system 102. The inlet
temperature sensor 160 detects the temperature of the incoming fluid and
provides the detected temperature to control system 102. Based on the fluid

flow and the inlet temperature, the control system 102 may adjust the power of
the heating elements 140 in order to obtain a desired outlet fluid temperature,
which is measured by the outlet temperature sensor 162. 
	Similarly, Krause discloses a system for controlling a water heater including, inter alia¸ a water storage tank and a tankless water heater fluidly coupled thereto, wherein the structure of the control unit C is illustrated in more detail in FIG. 3, wherein a central processing unit (CPU) 48 has a sensor interface 50 for receiving input from the sensor lines 42 and 44, and has a set of relay drivers 52 for communicating with the aquastat 16 (FIGS. 1 and 2) and any other appropriate relays of the water heating system. Control and operational data are maintained in suitable memory elements, including a read only memory (ROM) 54, an electronically erasable programmable read only memory (EEPROM) 56 and a random access memory (RAM) 58. Initial loading or subsequent alteration of operational data is accomplished through an operator interface 60 which may include a conventional computer display terminal (CDT) and graphical display hardware (not shown).
	Since the conversion from out-dated and less precise mechanical control systems to electronic control systems is known in the art, as evidenced by Lutz and Krause, one of skill in the art would have found it obvious under at least any one of KSR rationales A- D, to update the Vaughan device to include 
one or more (electrical) processors; 
and (electrical) memory having instructions stored thereon that, when executed by the one or more processors, cause the controller to: 
receive a set point temperature; 
receive, from a temperature sensor indicative of a fluid temperature at a location proximate (near) an inlet 14 of a fluid heating device 27; 
determine, based at least in part on the set point temperature and the temperature data, that power should be supplied to one of a first heating element of a liquid storage device or a second heating element of the fluid heating device; and 
cause power to be supplied to the first heating element (via power lines 21, 22) of the liquid storage device or the second heating element of the fluid heating device.
21. (Previously Presented) The controller of Claim 20, wherein the fluid heating device comprises a tankless water heater 27. 

	Vaughan does not explicitly disclose in reference to claim:
22. (Previously Presented) The controller of Claim 20, wherein: the temperature sensor is a first temperature sensor and the temperature data is first temperature data, and the instructions, when executed by the one or more processors, further cause the controller to: receive, from a second temperature sensor, second temperature data indicative of a fluid temperature at a location downstream from a heating chamber of the fluid heating device; 
output instructions for a valve to adjust positions based at least in part on the second temperature data.

23. (Previously Presented) The controller of Claim 22, wherein the instructions, when executed by the one or more processors, further cause the controller to: output instructions for adjusting the valve.

24. (Previously Presented) The controller of Claim 22, wherein the instructions, when executed by the one or more processors, further cause the controller to: output instructions for the valve to close if the second temperature data indicates a fluid temperature that exceeds a predetermined safety temperature.

25. (Previously Presented) The controller of Claim 24, wherein the instructions, when executed by the one or more processors, further cause the controller to: in response to determining the second temperature data indicates a fluid temperature that is less than the set point temperature, output instructions for the valve to incrementally close until (i) the second temperature data indicates a fluid temperature that is greater than or equal to the set point temperature or (ii) a minimum valve position is reached.

26. (Previously Presented) The controller of Claim 24, wherein the valve is incrementally opened when the second temperature data indicates a fluid temperature that is greater than or equal to the set point temperature and continues to open until (1) the second temperature data indicates a fluid temperature that is less than the set point temperature or (i1) a maximum valve position is reached.

	Regarding claims 22-26, 
Krause discloses the use of a plurality of temperature sensors, located at optimal positions in the fluid heating circuit and relaying information to the controller such that the heating can be controlled at least in part by the temperature information. 
Kemp discloses a proportional fluid mixing system for providing water at a specific temperature.
Specifically, Kemp discloses opening optional water solenoid valve; loading user defined or default
outlet water temperature setpoint; reading current water temperature from sensor, adjusting valve
opening to regulate outlet water temperature (downstream of the heating means) to equal desired setpoint temperature (read on claims 22-24).  Kemp further discloses upon completion of reading the actual water temperature, controller 40 will advance to step ADJUST VALVE OPENING TO REGULATE OUTLET TEMPERATURE=SETPOINT TEMPERATURE 370, by causing controller 40 to rotate or hold still said motor driven gearbox 160, gear train 170 and mixing valve 140 in the appropriate direction, to either
increase, decrease or hold the desired water temperature at outlet 444, which is
detected by water sensor 135. (read on claims 25-26)

One of skill in the art would have found it obvious to modify the device of Vaughan to include as part of an electronic control system 104 as taught by Krause and/or Lutz,  a solenoid valve as suggested by Kemp , such that additional means were available to control the output water temperature since Kemp notes systems that rely on temperature sensing elements mounted in fluid communication with the outlet water do not teach how to prevent scalding as a result of sudden changes in inlet water pressure.


39. (New) The controller of claim 20, wherein the fluid heating system comprises: 
a liquid storage device comprising a liquid storage tank and the first heating element; and 
a fluid heating device comprising a fluid heating chamber and the second heating element. See explanation of Vaughan above.

40. (New) The controller of claim 39, wherein the fluid heating system further comprises: 
a first pipe fluidly connecting an inlet of the liquid storage device to a fluid source; and a second pipe fluidly connecting an outlet of the liquid storage device to an inlet of the fluid heating device. See explanation of Vaughan above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc